Citation Nr: 1731922	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-27 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey.  The RO established service connection for ischemic heart disease; recharacterized the Veteran's cardiovascular disorder as CAD; assigned an initial 10 percent evaluation for the disability; and effectuated the award as of June 9, 2010.  In February 2014, the Board remanded the Veteran's appeal to the RO for additional action. 

In August 2014, the Appeals Management Center (AMC) increased the evaluation for the Veteran's CAD from 10 to 30 percent and effectuated the award as of May 5, 2014.  In May 2015 the Board remanded the Veteran's appeal to the RO for additional action.  In July 2016 the Board again remanded the Veteran's appeal to the RO for additional action.  In January 2017, the AMC assigned the initial 30 percent rating for the Veteran's CAD from August 31, 2010, one year prior to the date VA received the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

In an August 2015 written statement, the Veteran advanced that "the technician who performed the echo procedure on me on 08/25 also informed me that I had a heart 'murmur' which he pointed out on the screen."  In a September 2015 written statement the Veteran clarified that "[a]t his exam at the VA Hospital in East Orange, New Jersey on August 25, 2015, the medical technician working the echo-cardiogram pointed out to me the heart murmurs that occurred throughout the exam."  

The report of the August 2015 VA heart examination states that the Veteran underwent an August 25, 2015, electrocardiographic (EKG) study which was reported to reveal a left ventricular ejection fraction (LVEF) of 55-60% and a normal wall motion and thickness.  The examiner did not refer to a heart murmur.  

The Board remanded the claim in July 2016 in order to associate with the record both the August 25, 2015 VA EKG report and any VA clinical documentation not already of record pertaining to treatment of the Veteran.  The AOJ did associate with the claims file some of the Veteran's treatment records, see VA Outpatient Treatment Records, VAMC East Orange dated 04/16/08-08/25/2015, (uploaded into Virtual VA for review).  However, the August 25, 2015 VA EKG report has not been associated with the Veteran's claims file.  Therefore, on remand, the AOJ should obtain the August 25, 2015 VA EKG report and not simply the August 25, 2015 VA Heart Conditions Compensation and Pension examination already of record, and associate it with the claims file.  If the EKG report cannot be accessed and placed in the claims file, the claims file should be so documented and the Veteran and his representative notified of the same.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his CAD from August 2015 to the present, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record and associate them with the claims file. 

2.  Associate with the record a copy of the original August 25, 2015 VA EKG report conducted in connection with the August 25, 2015 VA Heart Conditions Compensation and Pension examination.  

If the actual August 25, 2015 EKG report cannot be accessed and placed in the claims file, the claims file should be so documented and the Veteran and his representative notified of the same.

3.  Then, re-adjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

